FILED
                            NOT FOR PUBLICATION                             SEP 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TRAVIS IRVIN MIDDLETON,                          No. 13-55345

               Plaintiff - Appellant,            D.C. No. 2:08-cv-08231-SVW-
                                                 AGR
 v.

RICK VON GELDREN,                                MEMORANDUM*

               Defendant,

 and

RAUL VASQUEZ; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Middleton’s
requests for oral argument, set forth in his briefs, are denied.
      Travis Irvin Middleton appeals pro se from the district court’s judgment

dismissing his action alleging Racketeer Influenced and Corrupt Organizations Act

(“RICO”) claims and RICO conspiracy claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

      The district court properly dismissed Middleton’s RICO and RICO

conspiracy claims because Middleton failed to allege facts sufficient to show two

or more predicate criminal acts constituting a pattern of racketeering activity. See

Sanford v. MemberWorks, Inc., 625 F.3d 550, 557, 559 (9th Cir. 2010) (setting

forth elements of a RICO claim under 18 U.S.C. § 1962(c), and explaining that, to

plead a RICO conspiracy claim under § 1962(d), the plaintiff must first adequately

plead a substantive violation of RICO); see also Hebbe, 627 F.3d at 341-42

(although pro se pleadings are liberally construed, plaintiff must allege facts

sufficient to state a plausible claim); Cholla Ready Mix, Inc. v. Civish, 382 F.3d

969, 973 (9th Cir. 2004) (conclusory allegations, unwarranted deductions, or

unreasonable inferences need not be accepted as true).

      The district court properly dismissed Middleton’s claims against defendant

Hill because he is entitled to judicial immunity. See Ashelman v. Pope, 793 F.2d


                                           2                                      13-55345
1072, 1075 (9th Cir.1986) (en banc) (judges are entitled to absolute judicial

immunity from a damages action arising out of judicial acts).

      The district court properly dismissed the claims against defendants Dudley

and Franklin because they are entitled to prosecutorial immunity. See Kalina v.

Fletcher, 522 U.S. 118, 123-24 (1997) (a prosecutor acting in the scope of her

duties in initiating and pursuing a criminal prosecution is entitled to immunity).

      The district court did not abuse its discretion by denying Middleton leave to

amend after providing him with two opportunities to amend and concluding that

further amendment would be futile. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th

Cir. 2000) (en banc) (setting forth standard of review and explaining that leave to

amend should be given unless amendment would be futile); see also Chodos v.

West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (a district court’s discretion to

deny leave to amend is particularly broad when it has afforded plaintiff one or

more opportunities to amend).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      We reject Middleton’s contentions that the district court violated his

constitutional rights by dismissing his claims on the basis of the pleadings.


                                           3                                      13-55345
      Middleton’s requests for judicial notice, set forth in his opening brief, are

denied.

      AFFIRMED.




                                          4                                     13-55345